Title: Editorial Note
From: 
To: 


            Using the French manuscript that he received from the author in 1809, Jefferson undertook to see into print an English edition of Destutt de Tracy’s commentary on Montesquieu’s Esprit des Lois. He recruited Philadelphia printer and journalist William Duane for the task with the letter and sample translations printed below. Duane engaged his own translator, even for the portions Jefferson had already translated, and made further revisions himself before sending the work in batches to Jefferson for his review. Jefferson spent part of the last months of 1810 composing a preface and reviewing the draft translation. He expressed some concern about the quality of the translation and his inability to check it thoroughly without the French original, which remained in Duane’s hands until 1813. Progress was temporarily suspended by labor and financial troubles, but Duane published the work anonymously in the summer of 1811 as A Commentary and Review of Montesquieu’s Spirit of Laws. prepared for press from the Original Manuscript, in the Hands of the Publisher. To which are annexed, Observations on the Thirty-First Book, by the late M. Condorcet: and Two Letters of Helvetius, on the merits of the same work (Philadelphia, 1811; Sowerby, no. 2327; Poor, Jefferson’s Library, 10 [no. 623]; title page reproduced elsewhere in this volume). Despite Jefferson’s enthusiastic approval, the first edition did not sell out. It was not reprinted in English in his or Destutt de Tracy’s lifetime, although French, German, Italian, and Spanish versions did eventually appear (Destutt de Tracy to TJ, 12 June 1809, 11 Apr. 1818, 10 Mar. 1819, 24 Nov. 1820; Duane to TJ, 17 Aug., 29 Oct. 1810, 25 Jan., 15 Mar., 5 July 1811, 14 Feb. 1813; TJ to Duane, 16 Sept., 25 Oct., 13 Nov. 1810, 18, 26 Jan. 1811, 4 Apr. 1813; Destutt de Tracy, Commentaire sur l’Esprit des Lois de Montesquieu [Paris, 1819; Poor, Jefferson’s Library, 10 (no. 622)], Charakterzeichnung der politik aller staaten der erde. Kritsicher commentar über Montesquieu’s Geist der gesetze, 2 vols. [Heidelberg, 1820–21], Comentario sopra lo spirito delle leggi di Montesquieu [Naples, 1820], and Comentario sobre el Espíritu de las leyes de Montesquieu [Valencia, 1821; trans. Ramón Salas]). 
          